Citation Nr: 0735370	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO. 05- 05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder. 

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for an eye injury and 
corneal abrasions. 

3. Entitlement to service connection for sinusitis. 

4. Entitlement to an initial increased rating for status post 
(s/p) carpal tunnel syndrome (CTS) release with surgery, 
right wrist, currently evaluated as 10 percent disabling. 

5. Entitlement to an initial increased (compensable) rating 
for s/p CTS release with surgery, left wrist. 

6. Entitlement to an initial increased (compensable) rating 
for scar tissue, left shoulder bump (lipoma). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to 
September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
CTS, right wrist and granted a 10 percent rating; CTS, left 
wrist, and granted a zero percent rating; scar tissue, left 
shoulder bump (lipoma) and granted a zero percent rating; 
found no new and material evidence for a low back disorder 
and eye injury, and denied service connection for sinusitis. 
The awards of service connection were all effective from 
March 11, 2002. The veteran appealed all of the ratings and 
the denials, and the current appeals ensued. In 
November 2005, the veteran's case was transferred to the 
Jackson, Mississippi RO. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007. A 
transcript of that hearing is of record and associated with 
the claims file. 

The veteran appears to have raised claims for service 
connection for a dental bridge and service connection for a 
left lower back lipoma. Those issues are not before the Board 
and are not inextricably intertwined with the issues on 
appeal. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 
Therefore, these issues are referred to the RO for 
appropriate action. 

The issue of entitlement to an initial increased 
(compensable) rating for CTS release with surgery, left 
wrist, being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A petition to reopen the claim for service connection for 
a low back disorder was denied by decision of February 1995. 
The veteran was notified of that decision and provided her 
appellate rights in that decision, and she did not file a 
timely appeal. 

2. Evidence submitted since the February 1995 decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for a low back disorder. 

3. Service connection for an eye injury and corneal abrasions 
was denied by rating decision of September 1993. The veteran 
was notified of that decision and of her appellate rights in 
October 1993, and she did not file a timely appeal.

4. Evidence submitted since the September 1993 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for an eye 
injury and corneal abrasions. 

5. There is no present medical evidence that the veteran has 
sinusitis. 

6. The veteran's s/p CTS release with surgery, right wrist 
disability is productive of no more than moderate 
disablement. 

7. A lipoma of the left shoulder does not produce itching, 
exfoliation, or exudation, is 5 cm in size and nondisfiguring 
and does not impair any function of the shoulder. 


CONCLUSIONS OF LAW

1. The February 1995 decision which denied the petition to 
reopen the claim for service connection for a low back 
disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

2. Evidence submitted subsequent to the February 1995 denial 
of service connection for a low back disorder is not new and 
material, and the claim is not reopened. 
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2007).

3. The September 1993 rating decision which denied service 
connection for an eye injury and corneal abrasions is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4. Evidence submitted subsequent to the September 1993 denial 
of service connection for an eye injury and corneal abrasions 
is not new and material, and the claim is not reopened. 38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2007).

5. Sinusitis was not incurred in, or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007). 

6. The criteria for a rating of 30 percent and no more, for 
s/p CTS release with surgery, right wrist, are met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.124a, Diagnostic Code 8515 (2007). 

7. The criteria for a compensable rating for scar tissue, 
left shoulder bump (lipoma), are not met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.124a, 
Diagnostic Code 7819 (2002), (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim. See 38 C.F.R. § 3.159 (2007). These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the claimant; 2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
3) that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). By letters 
dated in June 2002 and December 2002, the veteran was advised 
in accordance with the law, prior to the February 2003 rating 
decision and in accordance with the specific requirements of 
C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. Since 
the preponderance of the evidence is against the 
aforementioned claims, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes VA treatment records, VA examination reports, 
and private medical records. There are no known additional 
records to obtain. 

A hearing was offered, and the veteran testified before the 
undersigned VLJ at a Travel Board hearing in June 2007. As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with her claims.


The Petition to Reopen the Claims of Service Connection
For a Low Back Disorder and an Eye Injury with Corneal 
Abrasions

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108. 

The regulations define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a). 
The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 


Low Back Disorder 

Service connection for a low back disorder was initially 
denied by rating decision of September 1993. A January 1993 
VA examination after service found normal range of motion, 
normal X-rays, and no evidence of spine abnormality at that 
time. The RO found that the veteran's back complaints in 
service were acute and transitory and no residual disability 
was found on VA examination linking a back disorder to 
service. The veteran was sent notice of the denial in a 
letter of October 1993, and she did not timely appeal this 
decision. 

In January 1995, the veteran attempted to reopen her claim 
for a low back disorder. In February 1995, she was sent a 
letter indicating that her claim was previously denied 
because she did not submit evidence showing that the 
condition was incurred in service or within one year of 
service discharge. She was told she had to submit new and 
material evidence showing that her low back disorder was 
incurred or aggravated by service. She was given the right to 
appeal, provided her appellate rights, and did not appeal 
within one year of the February 1995 date of notice. 

The Board has reviewed the evidence received into the record 
since the February 1995 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for a low back disorder. 

The evidence submitted to the record since the February 1995 
denial was VA outpatient treatment records relating present 
ongoing treatment for low back pain. Also submitted was 
testimony from the veteran, who testified at a Travel Board 
hearing in June 2007. 

The VA medical evidence specifically showed in March 2004, 
that the veteran had back pain secondary to leg asymmetry. 
She was treated with injections and it was noted that she 
wore shoe lifts. The veteran also testified to this at her 
June 2007 Travel Board hearing. During that hearing, she 
testified that she had not had much trouble with her low back 
after the VA doctors had ascertained that one of her legs was 
shorter than the other and had provided her with shoe lifts 
on an ongoing basis. She also testified that she believed 
that her leg shortening was due to a motor vehicle accident 
in service. 

This evidence, the VA treatment records and the hearing 
testimony, are both new as they both consist of evidence not 
previously submitted to agency decisionmakers. However, the 
medical evidence nor the hearing testimony is material. Both 
the medical evidence and the hearing testimony attribute the 
veteran's back disorder to a leg length discrepancy, and none 
of this evidence shows this leg length discrepancy was 
affected by her active duty service. 

Although the veteran states that she believes that the leg 
discrepancy could have occurred as a result of the motor 
vehicle accident in service, the veteran's contention 
regarding the etiology of her disability is not competent 
medical evidence.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). As 
a layperson, the veteran is not competent to provide medical 
opinions that otherwise require medical expertise. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Moreover, she also 
testified that to her knowledge, no physician told her that 
her leg length discrepancy could have been the result of a 
motor vehicle accident. Therefore, this evidence, although 
new, is not material, as it does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim. 

In sum, the evidence submitted since the February 1995 RO 
denial does not directly relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a low back disorder. Therefore, the petition to reopen the 
claim for service connection for a low back disorder is 
denied.


Eye injury and corneal abrasions

Service connection for an eye injury and corneal abrasion was 
denied by rating decision of September 1993. Service 
connection was denied because although the veteran was 
treated during military service in April 1983 for complaints 
of a foreign body in her left eye; a corneal abrasion of the 
left eye in May 1984 and unspecified irritation of her left 
eye later in 1984, there was found no residual disability or 
chronic eye disease related to service on VA examination in 
January 1993 - shortly after the veteran was discharged from 
active service. The VA examination in January 1993 noted that 
the veteran's cornea and lens were clear and the retina was 
normal. The diagnostic impression at that time was myopia, 
both eyes, which the examiner stated could be fully corrected 
with glasses. The veteran was sent notice of the denial in a 
letter of October 1993, and she did not timely appeal this 
decision. 

The Board has reviewed the evidence received into the record 
since the September 1993 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for eye injury and corneal 
abrasions. 

Evidence submitted since the September 1993 denial includes 
VA treatment records showing the veteran was diagnosed with 
retinoschisis in August 2001, and also showing regular 
treatment and receipt of eyeglasses from VA. Private medical 
records were also of record and showed that the veteran was 
seen by Rudolph Franklin, MD, in August 2005 for an eye 
examination and eyeglasses. She was diagnosed with acute 
retinal tear and retinoschisis of the left eye. She underwent 
prophylaxis laser surgery of the left eye. 

Additional evidence included Travel Board hearing testimony 
provided by the veteran at a Travel Board hearing in 
June 2007. During the hearing, she testified to the history 
of sustaining a corneal abrasion in service, and that she was 
treated since service with laser eye surgery. Although the 
eye surgery was done on a private basis and she did not 
testify to an opinion by the surgeon regarding her eye 
diagnosis, she  testified that a VA doctor told her that her 
condition could be the result of corneal abrasions in 
service. 

However, the veteran has not provided the name of the 
physician; there is no medical evidence of corneal abrasions 
in the VA medical records, nor is there any opinion or 
statement relating any eye care treatment received by the 
veteran since 1993, to an injury in service or an event 
occurring in service. The veteran was specifically advised of 
the need to provide such competent medical evidence, and has 
not done so. 

VA treatment evidence, private treatment evidence, nor the 
veteran's hearing testimony in 2007 substantiates the 
veteran's claim that she presently has residuals of an eye 
injury and corneal abrasions related to service. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  (Observing that evidence of the 
veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage 
to military service).  

In sum, the evidence submitted since the September 1993 RO 
denial does not directly relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
eye injury and corneal abrasions. Therefore, the petition to 
reopen the claim for service connection for eye injury and 
corneal abrasions is denied.





Service Connection-Sinusitis

The veteran claims that she has sinusitis as a result of 
service. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Service medical records show the veteran was treated in 
service for upper respiratory infections, sinus congestion, 
pharyngitis, clinical sinusitis and nasal polyps. In 
May 1986, x-rays performed in connection with the veteran's 
complaints revealed the findings to be compatible with 
sinusitis. In August 1986, the veteran was noted to have 
nasal polyps which resolved. In April 1988, she was diagnosed 
with sinusitis and nasal polyps. 

Although the veteran has been periodically treated for 
various respiratory system complaints, competent medical 
evidence has not been received to connect any in-service 
symptoms with any current respiratory disorder. In 
February 1994, x-rays were negative for sinusitis. 

In connection with this claim, the veteran underwent VA 
examination in January 2003. She gave a medical history of 
experiencing sinus trouble since service. She indicated that 
at that time, service department medical examiners noted a 
polyp in her nose and she was treated with a spray and the 
polyp resolved. She related she never had any surgery related 
to her nose or sinuses. She described that her sinus 
difficulties occurred in her nasal area and both cheeks. 

Clinical examination revealed the veteran's auricles were 
well formed without tissue loss, the ear canals and tympanic 
membranes were clear and healthy, hearing acuity was fine, 
her external nose was straight, and her nasal septum was 
minimally deviated to the left. The examiner indicated that 
this resulted in approximately 10 percent obstruction and 
that her right side was zero percent obstructed. There was no 
purulent discharge or crusting from the nose, no polyps, and 
palpation over the maxillary and frontal sinuses produced no 
evidence of tenderness. The veteran underwent four plain view 
x-rays of sinuses which appeared clear and well developed. 

The diagnoses were chronic rhinitis with a history of 
identification of a polyp within the nasal passageway in the 
past. History and current physical findings indicated that 
this diagnosis had resolved, with no evidence of recurrence. 
The examiner indicated no findings of underlying radiologic 
evidence of sinusitis at the time of the examination. 

After thoroughly reviewing the record, the medical evidence 
of record does not reveal that the veteran presently has 
sinusitis. The file has treatment records indicating 
sinusitis or sinus trouble after service. However, none of 
those medical findings attributes those assessments to 
sinusitis in service. Moreover, the most recent VA 
examination of January 2003 performed in connection with this 
claim, indicates that the veteran has rhinitis, and no x-ray 
evidence of sinusitis at the time of the examination. In 
order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability. See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). Here, there is 
no competent medical evidence of sinusitis which had its 
onset in service. Without a diagnosed sinusitis condition, 
there is no basis upon which the claim can be granted. 
Therefore, service connection for sinusitis is not warranted. 


Initial Increased Ratings

By a February 2003 rating decision, service connection for 
CTS, right wrist, and scar tissue, left shoulder bump 
(lipoma) were granted. A 10 percent rating was granted for 
CTS, right wrist and a 0 rating was provided for scar tissue, 
left shoulder bump (lipoma), both effective March 11, 2002. 
These evaluations have been in effect to this date. These are 
initial ratings from the grant of service connection. 

The case of Fenderson v. West, 12 Vet. App. 119 (1999) held 
that a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition. The Court discussed that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes ("DC") identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Status-Post Carpal Tunnel Release With Surgery, Right Wrist

The veteran contends that the residuals of carpal tunnel 
release surgery of the right wrist are more severe than the 
current evaluation reflects. The veteran's right wrist is 
dominant, or major extremity. 38 C.F.R. § 4.69.

The veteran's disability is rated under 38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves. The disability is rated as 
10 percent disabling. Pursuant to DC 8515, a 10 percent 
rating is appropriate for both the major and minor hand when 
there is mild incomplete paralysis of the median nerve. For 
moderate incomplete paralysis, a 30 percent rating is 
assigned for the major hand and a 20 percent rating is 
assigned for the minor hand. For severe incomplete paralysis, 
a 50 percent rating is assigned for the major hand and a 40 
percent rating is assigned for the minor hand. A 70 percent 
rating is assigned for complete paralysis of the median nerve 
on the major side with such manifestations such as the hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances. Complete paralysis of the minor hand is 
rated as 50 percent disabling.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor. 38 C.F.R. § 4.124a.

The normal range of motion of the wrist is 0 to 70 degrees of 
dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 45 
degrees of ulnar deviation, and 0 to 20 degrees of radial 
deviation. 38 C.F.R. § 4.71, Plate I.

Evidence relevant to the level of severity of the veteran's 
disability of the right wrist includes the report of a VA 
examination conducted in January 2003. The examiner was 
unable to provide adequate findings for the right wrist at 
that time as the veteran was one day post operative of 
surgery performed on that wrist. 

The veteran underwent VA examination in July 2003. She 
indicated at the time of the examination, that the release 
surgery performed on her right wrist considerably helped the 
pain she was having in her right wrist. Physical examination 
revealed a well-healed scar on the ventral surface of the 
right wrist which was minimally tender to palpation. There 
was mild weakness of the handgrip on the right and minimal 
atrophy of the thenar eminence on that side. There was spotty 
hypalgesia to pinprick which did not clearly follow either a 
median or ulnar distribution on the right. 

The examiner gave an opinion that the veteran had carpal 
tunnel release from the median neuropathy at the right wrist 
which appeared to have been successful in relieving the pain 
she was having. She had mild residual weakness and subjective 
numbness of the right hand. Given the length of time that 
this pathology was present, it was the examiner's opinion 
that the sensory symptoms may never clear completely, but at 
the time of the examination, she appeared to be able to carry 
out her work duties with some modifications. 

VA outpatient treatment records dated from June 2003 to 
July 2006 were associated with the claims folder. The 
June 2003 visit showed good release with the CTS release. In 
January 2004, she had her initial occupational therapy visit. 
She related that she occasionally dropped weighted objects 
and had trouble opening jars. She also expressed difficulty 
in combing her hair. Examination showed edema of the wrist 
proximal to the styloids. Sensation was intact to light 
pinprick. She had impairment of sharp/dull discrimination. 

In May 2004, she was seen complaining of pain management 
which was aggravated that day due to repetitive activities at 
work. Muscle strength was 5/5 and she had normal sensation in 
the right hand. She was given an injection of Toradol and 
received an additional injection in June 2004. In July 2004, 
she was seen expressing discomfort with repetitive action and 
pain usually in the evening. Examination showed mild thenar 
atrophy with some pain. In February 2005, she complained of 
wrist pain, of a generalized ache. She expressed that she 
used her hand more than usual. In November 2005, she was seen 
requesting replacement of her smart glove, and in 
February 2006, it was noted that she was given bilateral 
gloves for use. In June 2006, she complained of bilateral 
wrist pain. 

The veteran underwent a VA neurological examination in 
June 2006. She complained of continued numbness and pain of 
the right wrist, especially on prolonged use. She complained 
of sharp pain and numbness of the right wrist. She stated 
that the numbness affected mostly her second, third, and 
fourth fingers, and occasionally her thumb. Physical 
examination revealed mild to moderate thenar wasting. Pulses 
were 2+, full and equal with normal capillary refill to the 
right hand. Skin was warm and dry to the hand to the 
fingertips. Pinprick examination was not necessarily 
consistent with either median or ulnar distribution. The 
diagnosis was CTS, s/p release. The examiner indicated that 
the condition remained symptomatic. 

The veteran testified at a Travel Board hearing in June 2007. 
The veteran testified that she had problems with her wrists, 
especially her right wrist. The problems she complained of 
were tingling, numbness, and pain. She indicated that she did 
not have a problem making fists, or with gripping, but she 
related that the symptoms she complained of prior to surgery 
were returning. She testified to weakness in the wrist and 
fingers. She also testified that her physician indicated that 
her bilateral CTS was moderate in degree, but she believed 
that the right wrist was severe and the left wrist was 
moderate. She indicated that she took Tylenol or Anacin for 
pain and that she missed two or three days from work due to 
her CTS. 

Given the medical evidence of record, a disability rating of 
30 percent, and no more, for the veteran's s/p CTS release 
with surgery, right wrist, is warranted. 

The evidence of record shows that the veteran has complained 
of pain throughout the appellate period. Although she 
underwent a CTS release of the right wrist, she continues to 
complain of weakness, pain, and numbness in connection with 
her CTS. She not only takes medication for pain, she has 
continued to receive injections of Toradol for wrist pain, 
especially when aggravated by repetitive activities at work. 
Although initially, the examiners believed that her CTS 
release had been successful at relieving the pain she was 
having, even at that time, she complained of residual 
weakness and subjective numbness of the right wrist. Thenar 
wasting has been described throughout the appellate period as 
mild to moderate. Based on those symptoms in the veteran's 
major extremity, a 30 percent rating, is warranted for the 
veteran's s/p CTS release, right wrist, as moderate in 
disablement.

In evaluating the veteran's CTS release of the right wrist, 
it is important to note that the veteran is able to make a 
fist, able to make a grip, has full muscle strength, and full 
and equal pulses. Therefore, a 50 percent rating which is 
indicative of severe disablement, has not been shown. 
Fletcher v. Derwinski, 1 Vet. App. 394 (1991).


Scar Tissue, Left Shoulder Lipoma

The veteran contends that scar tissue resulting from the 
excision of a lipoma of the  left shoulder is more severe 
than the current evaluation reflects. 

VA medical records show that the veteran was seen in 
December 2000. She reported that she had a mass of the left 
shoulder and left side of the back near the midline. She gave 
a history of prior removal of lipomas in 1992. She denied any 
recent weight loss, fatigue, or dizziness. She denied pain 
when the mass was palpated. 

Clinical examination showed no change in color or texture 
over the lesions. Physical examination revealed a 2 cm. soft, 
movable, painless mass of the posterior aspect of the left 
shoulder and a 1.5 cm. soft movable, painless mass on the 
left side of the back near the costovertebral angle. The 
assessment was left shoulder and left sided back mass with 
history of lipoma removal in 1992. The examiner instructed 
the veteran to return to the clinic in three months for 
follow-up of the masses. 

In March 2001, she returned to the clinic and indicated that 
she had discovered another lipoma. The veteran indicated that 
she found a lipoma on the left middle back near the previous 
scar and one on the left upper shoulder that she stated had 
been on her shoulder since 1989. Physical examination 
revealed a 5 cm. mass in the left upper shoulder close to the 
bra line. There was another mass of 2 to 4 cm. in the middle 
of the back close to a previous scar. The diagnosis was 
lipomas. The examiner planned to excise the lipomas in the 
operating room but the veteran refused, indicating that she 
did not want surgery at the time. She stated she would return 
when she was ready. 

In October 2001, the veteran returned to the clinic 
indicating that she now desired surgery for the left upper 
shoulder lipoma near the bra line and the middle of the back 
because of pain and irritation from the lipomas. The 
measurements of the lipomas were unchanged from March 2001. 
The veteran then decided not to have the surgery and to 
continue to watch the lipomas for any changes. 

The veteran underwent VA examination in January 2003. She 
noted that she had no complaints of scars that were on her 
back from the removal of lipomas. It was noted that she had a 
3 cm. soft tissue mass on the upper part of her left 
shoulder, consistent with a lipoma. She also had another 
lipoma that reappeared at the medial aspect of the upper 
back. There was no inflammation, it was nontender, and it was 
noted that the lipoma did not bother her. The diagnosis was 
asymptomatic lipomas, one reoccurrence at the back edge of a 
previously removed lipoma and another large lipoma on the 
left shoulder. 

The veteran testified at a Travel Board hearing in June 2007. 
She related that she had a lipoma on her left shoulder. She 
complained of pain when touching it and stated that it could 
not be touched by her bra strap. She indicated that it had 
increased in size and was painful to touch. 

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases. When a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of the claim under the 
version of the regulation that is most advantageous. In 
VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made. If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change. Id.

The service-connected scar tissue left shoulder bump (lipoma) 
is evaluated as zero percent disabling under Diagnostic Code 
(DC) 7819. According to the former rating criteria, benign 
new growths of the skin were rated as scars and 
disfigurement. Additionally, unless otherwise provided, the 
disability may be rated as eczema dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations. 38 C.F.R. § 4.118, DC 7819 (2001). The zero 
percent rating assigned in March 2002 was pursuant to DC 
7806.

The veteran's lipoma is on her left shoulder. Although there 
is another lipoma located on her back and it was a 
reoccurrence, she is in receipt of service connection only 
for the left shoulder lipoma that she indicated had been in 
existence since service. DC 7801 and 7802, under the criteria 
in effect prior to August 2002, apply to scars caused by 
burns. Therefore, the criteria for scars, disfiguring head, 
face , or neck (DC 7800), and scars, 3rd and 2nd degree burns, 
do not apply in this instance. 

Prior to August 30, 2002, DC 7803 provided that a 10 percent 
evaluation was warranted for superficial, poorly nourished 
scars with repeated ulceration. DC 7804 provided that a 10 
percent disability evaluation was warranted for superficial 
scars that are tender and painful on objective demonstration. 
Scars could also be rated under DC 7805 based on limitation 
of function of the part affected. 38 C.F.R. § 4.118, DCs 
7803, 7804, 7805 (2002).

As noted above, eczema is evaluated under DC 7806. A  
noncompensable rating under this code requires slight, if 
any, exfoliation, exudation or itching, if it is on a 
nonexposed surface or small area. A 10 percent rating under 
this code required exfoliation, exudation or itching, if 
involving an exposed surface or extensive area. For a 30 
percent rating, there must be exudation or itching constant, 
extensive lesions, or marked disfigurement. A 50 percent 
rating required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant. See 38 C.F.R. § 4.118, DC 7806 
(2001). The revised version of DC 7806 is not applicable 
here, as the revised DC 7819 no longer provides for a rating 
by analogy to DC 7806.

According to the revised rating criteria, benign skin 
neoplasms are evaluated as disfigurement of the head, face, 
or neck (under DC 7800); scars (under DCs 7801, 7802, 7803, 
7804, or 7805); or impairment of function. 38 C.F.R. § 4.118, 
DC 7819 (2007).

Under the revised DC 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.). A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.). A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.); while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.). 

Under DC 7802, a 10 percent rating is warranted for scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion, with an area or areas of 144 
square inches (929 square centimeters) or greater. This is 
the maximum rating for this code. 

Under DC 7803, a 10 percent rating is warranted for unstable 
superficial scars. This is the maximum rating for this code. 

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination. Ten 
percent is the maximum rating for this code.

Under DC 7805, scars may also be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with underlying soft 
tissue damage.

(3) A superficial scar is one not associated with 
underlying soft tissue damage.

(4) An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.

The veteran's service-connected scar tissue left shoulder 
bump (lipoma) does not warrant a compensable rating under the 
previous or revised criteria. As previously stated, the 
disability was initially rated as eczema. There is no 
exfoliation, exudation, or itching of an exposed or extensive 
area involving the lipoma of the left shoulder area. 

When evaluating the lipoma under the previous criteria and 
the possible DCs, the veteran does not warrant a compensable 
rating under DC 7803, 7804, or 7805. The lipoma is not poorly 
nourished with repeated ulceration (DC 7803), or tender and 
painful on objective demonstration (DC 7804). Although the 
veteran testified that the lipoma was painful and bothered 
her bra line, on physical examination, the VA examiner 
indicated that the lipoma was asymptomatic - in this respect, 
the veteran's assertion is not credible. Further, there was 
no limitation of the left shoulder shown related to the 
lipoma. Therefore, a compensable rating is not warranted 
under DC 7805. 

The Board also finds that a compensable rating is not 
warranted under the criteria in effect since August 2002 for 
the lipoma of the left shoulder. The veteran's lipoma, in a 
location other than of the head, face or neck, is not deep 
and does not cause limited motion. Therefore a 10 percent 
rating is not warranted under DC 7801. The lipoma is 
superficial, but again does not cause limitation of motion, 
and therefore is also not for application. (DC 7802) The 
veteran's lipoma is not unstable (DC 7803), and although the 
veteran testified to pain, and indicated irritation and pain 
on VA examination in October 2001, objective examination by 
VA in January 2003, the examiner specifically indicated that 
the lipoma was asymptomatic. Therefore, a compensable rating 
is not warranted under DC 7804. The veteran has also 
indicated that she is able to lift her arm, and has testified 
that she is able to raise her arm above her head. (Range of 
Motion of the arm is 0 to 180 degrees, See Plate I). 
Therefore, there is no limitation of function of the left 
arm, and she does not warrant a compensable rating in that 
regard. 

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for scar tissue, 
left shoulder bump (lipoma). Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for a low 
back disorder is denied. 

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for eye 
injury and corneal abrasions, is denied. 

Service connection for sinusitis is denied. 

A 30 percent initial rating, and no more, for status-post 
carpal tunnel release with surgery, right wrist, is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits. 

An initial compensable rating for scar tissue, left shoulder 
bump (lipoma) is denied. 




REMAND

The veteran contends, in essence, that an increased initial 
rating is warranted for status-post carpal tunnel release 
with surgery of the left wrist, as it is more severely 
disabling than the rating reflects. 

By rating decision of February 2003, service connection for 
the disorder was granted with a zero percent rating, 
effective March 11, 2002. The veteran was rated under DC 
8515, for neurological findings related to incomplete 
paralysis of the hand. The veteran appealed this rating. 

The statement of the case (SOC) issued in December 2004, 
indicated that the veteran's left wrist disorder was 
evaluated as 10 percent disabling. The Reasons and Bases 
reflected that the veteran's left wrist evaluation was 
confirmed and continued at a zero percent rating. However, 
the July 2006 supplemental statement of the case (SSOC) also 
indicated that the veteran's left wrist disorder was 
evaluated as 10 percent disabling. The July 2006 supplemental 
statement of the case (SSOC) also indicates that findings 
warranted no more than a 10 percent rating. 

It is unclear from the record if the veteran's left wrist 
disorder remained at a zero percent disabling as initially 
rated, or if at some period during the appellate period, her 
rating was increased to 10 percent. Prior to an appellate 
review of the claim, it is important that the correct 
evaluation be reflected in the claim, and if the veteran's 
rating was increased, it should be so reflected and the date 
of the increase should be noted, whether from the initial 
claim, or from some period during the appellate period. This 
claim arose from an initial grant of service connection and 
should be evaluated in accordance with Fenderson v. West, 12 
Vet. App. 119 (1999). 

Accordingly, the case is REMANDED for the following action:

1. A thorough review should be made of the claim 
for an initial increase for s/p CTS release, 
left wrist, and it should be evaluated in 
accordance with Fenderson. The RO should reflect 
the initial rating and should indicate whether 
an increase was made at any time during the 
appellate period, to include the disability 
rating and effective date. This should be 
reflected in an updated SSOC. 

3. Any clarifying VA medical examinations, 
if deemed necessary by the RO/AMC, should 
be scheduled. If the decision is adverse to 
the veteran, she and her representative 
should be given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


